DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 11/08/2021 has been considered.


Claim Objections
3. Claims 2,3,5,9 and 11 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 2 should be replaced as follows, “The LiDAR system as recited in claim 1, wherein the evaluation device includes: two monitor diodes configured to determine an intensity of a diverted portion of the LiDAR radiation emitted by the laser, the radiation passing through an optical filter element before striking the two monitor diodes, which, starting from the setpoint wavelength within the wavelength working range of the laser, have passbands in different spectral directions, the setpoint wavelength being in an ascending portion of the passband of a first filter element of the optical filter element and in a descending portion of the passband of a second filter element of the optical filter element; and  a deviation determining device configured to determine a measure for the deviation from the actual wavelength to the setpoint wavelength from the intensities determined on the two monitor diodes with [the] aid of a known transmission behavior of the filter elements”. Appropriate correction is required to make the claim clearer.

b. Claim 3 should be replaced as follows, “The LiDAR system as recited in claim 2, wherein the deviation determining device is configured to determine, from the intensities determined on the two monitor diodes, a differential signal as a measure of deviation and/or a sum signal for monitoring [the] total power”. Appropriate correction is required to make the claim clearer.

c. Claim 5 should be replaced as follows, “The LiDAR system as recited in claim 1, wherein the evaluation device includes: a monitor diode configured to determine an intensity of a diverted portion of the LiDAR radiation emitted by the laser, wherein the radiation, before striking the monitor diode, passes through an optical filter element which includes a passband with a clearly assignable transmission within the wavelength working range of the laser; and a deviation determining device configured determine a measure for a deviation from the actual wavelength to the setpoint wavelength, from the intensity determined on the monitor diode with [the] aid of the known transmission behavior of the filter element”. Appropriate correction is required to make the claim clearer.

d. Claim 9 should be replaced as follows, “A method for wavelength stabilization for a LiDAR system, the LiDAR system including a laser configured to emit monochromatic LiDAR radiation within a wavelength working range, a thermocouple element configured to set a working temperature of the laser, an evaluation device configured to determine, from the radiation emitted by the laser, a measure for a deviation from an actual wavelength of the radiation to a setpoint wavelength within the wavelength working range of the laser, and a regulator configured to control the thermocouple element on based on the measure of deviation determined by the evaluation device in such a way that the working temperature of the laser is set to a value at which the emitted monochromatic LiDAR radiation corresponds to the setpoint wavelength, the method comprising: determining a measure for the deviation from [an] the actual wavelength of the radiation to [a] the setpoint wavelength within the wavelength working range of the laser; and controlling the thermocouple element based on the measure of deviation determined in advance, so that the working temperature of the laser is set to a value at which  the emitted monochromatic LiDAR radiation corresponds to the setpoint wavelength”. Appropriate correction is required to make the claim clearer.

e. Claim 11 should be replaced as follows, “The method as recited in claim 9, further comprising: establishing the setpoint wavelength to the transmission maximum of a receiving filter associated with the LiDAR system, a portion of light of a spectrally broadband light source reflected behind the receiving filter is measured spectrally to determine a transmission maximum of the receiving filter, [the] spectral band including the wavelength working range of the laser”. Appropriate correction is required to make the claim clearer.


Claim Interpretation
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. a thermocouple device configured to determine…on lines 4,5;
b. an evaluation device configured to determine… on line 6;
c. a regulator configured to control…on line 11.

For claim 2,
a. a deviation determining device configured to determine…on line 15.

For claim 3,
a. the deviation determining device configured to determine…on line 15.


For claim 5,
a. the deviation determining device configured to determine…on line 9.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. Regulator 24 in the form of linear ramp, see figure 6.
b. an evaluation device 22, with monitor diodes 32, optical filters 34,36, differentiation signal measure 38, see figures 4 and 5.
c. differentiation signal measure 38 as deviation determination device see figures 4 and 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, applicant claims, “a thermocouple device”. Figures 2 and 6  discloses thermocouple element 20 but fails to disclose detailed structure and function of the claimed element and thus making the claim the vague and indefinite. Appropriate correction is required to make the claim clearer.

Examiner’s Note: Claims 2-8 are also rejected under 35 USC 112b being dependent upon rejected independent claim 1.





Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,7 and 8 are rejected under 35 USC Kuzukami et al; (US 2010/0246621) in view of Eichenholz et al; (US 2018/0120433).

Regarding claim 1, Kuzukami  a system, comprising: a laser configured to emit monochromatic radiation within a wavelength working range ;(distributed feedback laser (DFB) emitting signal light (wavelength) 211b,see paragraph 38 and figure 2); a thermocouple element configured to set a working temperature of the laser ;(the thermistor 221 (TH), the I/V converting units 222, the low-pass filter 223 (LPF), and the analog/digital converter 224 (ADC) make up a configuration corresponding to the temperature monitor 123 ;see paragraph 40 ad figure 2) an evaluation device configured to determine, from the radiation emitted by the laser, a measure for a deviation from an actual wavelength of the radiation to a setpoint wavelength within the wavelength working range of the laser;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error; see paragraph 49 and figure 2)  and a regulator ;(initial control managing unit 250, control managing unit 260, see figure 2) configured to control the thermocouple element on based on the measure of deviation determined by the evaluation device in such a way that the working temperature of the laser is set to a value at which the emitted monochromatic radiation corresponds to the setpoint wavelength; (the initial control managing unit 250 controls the switch 233 output such that, among the temperature error and the wavelength error input to the switch 233, the wavelength error is output to the switch 234 to control the TEC driving circuit 236, see paragraph 50 and when the temperature of the DFB 211 comes close to the target temperature and further enabling the wavelength output by the DFB laser 211 has come close to the target wavelength, see paragraph 52 and figure 2).

However, Kuzukami does not explicitly disclose LiDAR.

In a related field of endeavor, Eichenholz discloses LiDAR; (LIDAR system 100, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.

Regarding claim 7, Kuzukami discloses the LiDAR system as recited in claim 1, further comprising a sensor configured to determine a temperature of the laser; ;(the thermistor 221 (TH), for monitoring the temperature of the distributed feedback laser 211, see figure 2).

Regarding claim 8, Kuzukami discloses wherein the evaluation device; the difference circuit 246; see figure 2).

However, Kuzukami does not explicitly disclose the LiDAR system as recited in claim 1, synchronized with LiDAR scanning. 

In a related field of endeavor, Eichenholz discloses the LiDAR system as recited in claim 1, synchronized with LiDAR scanning; (Lidar system 100 synchronized with the scanner 120, see figure 1). 

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.

Claims 2,3 and 4 are rejected under 35 USC Kuzukami et al; (US 2010/0246621) in view of Eichenholz et al; (US 2018/0120433) further in view of JP et al; (JP 4239507B2) and further in view of Yoshida et al; (US 6154474).

Regarding claim 2, Kuzukami discloses the system as recited in claim 1, wherein the evaluation device includes: configured to determine an intensity of a diverted portion of the radiation emitted by the laser ;(the light-receiving unit 242 receives the light transmitted through the wavelength filter 241 and outputs to the I/V converting unit 243, a current indicative of the intensity of the received light, see paragraph 47 and figure 2)  the radiation passing through an optical filter element before striking the monitor diodes;(the output of the DFB laser 211 passes through the wavelength filter 241 before striking the photodiode 242, see figure 2) and a deviation determining device ;(difference circuit 246, see figure 2) configured to determine a measure for the deviation from the actual wavelength to the setpoint wavelength from the intensities determined on the two monitor diodes with the aid of a known transmission behavior of the filter elements; ;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and outputs to the initial control managing unit 250, the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error, see paragraph 49 and figure 2).

However, Kuzukami does not explicitly disclose LiDAR; two monitor diodes which, starting from the setpoint wavelength within the wavelength working range of the laser, have passbands in different spectral directions, the setpoint wavelength being in an ascending portion of the passband of a first filter element of the optical filter element and in a descending portion of the passband of a second filter element of the optical filter element.

In a related field of endeavor, Eichenholz discloses LiDAR; (LIDAR system 100, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.

However, the combination of Kuzukami and Eichenholz does not explicitly disclose two monitor diodes which, starting from the setpoint wavelength within the wavelength working range of the laser, have passbands in different spectral directions, the setpoint wavelength being in an ascending portion of the passband of a first filter element of the optical filter element and in a descending portion of the passband of a second filter element of the optical filter element.

In a related field of endeavor, JP discloses  two monitor diodes ;(photodiodes 35a, 35b, see figure 1) which, starting from the setpoint wavelength within the wavelength working range of the laser, (the optical filter 36 that receives the branched light directed toward the optical fiber 12 and selectively transmits light having a predetermined wavelength, see paragraph 34 and figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the optical filter of JP with Kuzukami and Eichenholz to provide wavelength selective transmission band and the motivation is to provide selective wavelength transmission of the emitted signal to provide wavelength control.

However, the combination of Kuzukami, Eichenholz and JP does not explicitly disclose have passbands in different spectral directions, the setpoint wavelength being in an ascending portion of the passband of a first filter element of the optical filter element and in a descending portion of the passband of a second filter element of the optical filter element.

In a related field of endeavor, Yoshida discloses have passbands in different spectral directions,(plurality of filters with low pass filter 4, band pass filter 5 and high pass filter 6 before being input to the plurality of photodiodes 1,2 and 3, see figure 1) the setpoint wavelength being in an ascending portion of the passband of a first filter element of the optical filter element and in a descending portion of the passband of a second filter element of the optical filter element ;(the optical low pass filter (LPF) with wavelength in a descending portion of the passband of the LPF 4 and in an ascending portion of the passband of the high pass filter 5, see figure 2).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of filters of Yoshida with Kuzukami, Eichenholz and JP to prevent the shifting of the wavelength beyond the set wavelength bandwidth of the transmitted laser and motivation is to provide increased efficiency in wavelength control transmitted laser wavelength.

Regarding claim 3, the combination of Kuzukami, Eichenholz and JP does not explicitly disclose the LiDAR system as recited in claim 2, wherein the deviation determining device is configured to determine, from the intensities determined on the two monitor diodes, a differential signal as a measure of deviation and/or a sum signal for monitoring the total power.

In a related field of endeavor, Yoshida discloses the LiDAR system as recited in claim 2, wherein the deviation determining device (differentiator 15, see figure 1) is configured to determine, from the intensities determined on the two monitor diodes, a differential signal as a measure of deviation and/or a sum signal for monitoring the total power; (the output of plurality of the photodiodes 1,2 and 3 is sent to the operational amplifier 15 and the total output  control signal to the temperature adjustment circuit 13, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of photodetectors and filters of Yoshida with Kuzukami, Eichenholz and JP to prevent the shifting of the wavelength beyond the set wavelength bandwidth of the transmitted laser and motivation is to provide increased efficiency in wavelength control transmitted laser wavelength.

Regarding claim 4, the combination of Kuzukami, Eichenholz and Yoshida does not explicitly disclose the LiDAR system as recited in claim 2, wherein the evaluation device additionally includes a third monitor diode configured to determine, independently of wavelength, an intensity of a diverted portion of the LiDAR radiation emitted by the laser.

In a related field of endeavor, JP discloses the LiDAR system as recited in claim 2, wherein the evaluation device additionally includes a third monitor diode ;(photodetector 35c, see figure 1) configured to determine, independently of wavelength, an intensity of a diverted portion of the LiDAR radiation emitted by the laser.

In a related field of endeavor, JP discloses  the LiDAR system as recited in claim 5, wherein the evaluation device additionally includes a second monitor diode ;(photodetector 35c, see figure 1) configured to determine, independently of wavelength, the intensity of the diverted portion of the LiDAR radiation emitted by the laser;(the photodetector 35c is arranged so as to receive the branched light generated by the optical branching device 33 and the signal from the photodetector 35c is sent to the power control circuit 50 to provide drive signal for the semiconductor light emitting element 31, see paragraphs 28 and 29 and figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine plurality of monitor diodes of JP with Kuzukami and Eichenholz to provide control signal to the semiconductor laser diode and the motivation is to provide increased efficiency of the wavelength control signal.

Claims 5 and 6 are rejected under 35 USC Kuzukami et al; (US 2010/0246621) in view of Eichenholz et al; (US 2018/0120433) further in view of JP et al; (JP 4239507B2).

Regarding claim 5, Kuzukami discloses the system as recited in claim 1, wherein the evaluation device includes: a monitor diode configured to determine an intensity of a diverted portion of the LiDAR radiation emitted by the laser;(the light-receiving unit 242 receives the light transmitted through the wavelength filter 241 and outputs to the I/V converting unit 243, a current indicative of the intensity of the received light, see paragraph 47 and figure 2) wherein the radiation, before striking the monitor diode, passes through an optical filter element ;(the output of the DFB laser 211 passes through the wavelength filter 241 before striking the photodiode 242, see figure 2)  and a deviation determining device ;(difference circuit 246, see figure 2) configured determine a measure for a deviation from the actual wavelength to the setpoint wavelength, from the intensity determined on the monitor diode with the aid of the known transmission behavior of the filter element ;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and outputs to the initial control managing unit 250, the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error, see paragraph 49 and figure 2).

However, Kuzukami does not explicitly disclose LiDAR;  which includes a passband with a clearly assignable transmission within the wavelength working range of the laser.

In a related field of endeavor, Eichenholz discloses LiDAR; (LIDAR system 100, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.

However, the combination of Kuzukami and Eichenholz does not explicitly disclose which includes a passband with a clearly assignable transmission within the wavelength working range of the laser.

In a related field of endeavor, JP discloses which includes a passband with a clearly assignable transmission within the wavelength working range of the laser; (the optical filter 36 that receives the branched light directed toward the optical fiber 12 and selectively transmits light having a predetermined wavelength, see paragraph 34 and figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the optical filter of JP with Kuzukami and Eichenholz to provide wavelength selective transmission band and the motivation is to provide selective wavelength transmission of the emitted signal to provide wavelength control.

Regarding claim 6, the combination of Kuzukami and Eichenholz does not explicitly disclose the LiDAR system as recited in claim 5, wherein the evaluation device additionally includes a second monitor diode configured to determine, independently of wavelength, the intensity of the diverted portion of the LiDAR radiation emitted by the laser.

In a related field of endeavor, JP discloses  the LiDAR system as recited in claim 5, wherein the evaluation device additionally includes a second monitor diode ;(photodetector 35c, see figure 1) configured to determine, independently of wavelength, the intensity of the diverted portion of the LiDAR radiation emitted by the laser;(the photodetector 35c is arranged so as to receive the branched light generated by the optical branching device 33 and the signal from the photodetector 35c is sent to the power control circuit 50 to provide drive signal for the semiconductor light emitting element 31, see paragraphs 28 and 29 and figure 1).
Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine plurality of monitor diodes of JP with Kuzukami and Eichenholz to provide control signal to the semiconductor laser diode and the motivation is to provide increased efficiency of the wavelength control signal.

Claim 9 is rejected under 35 USC Kuzukami et al; (US 2010/0246621) in view of Eichenholz et al; (US 2018/0120433).

Regarding claim 9, Kuzukami discloses a method for wavelength stabilization for a system ;(system for wavelength control, see figure 2) the system including a laser configured to emit monochromatic radiation within a wavelength working range, ;(distributed feedback laser (DFB) emitting signal light (wavelength) 211b,see paragraph 38 and figure 2);a thermocouple element configured to set a working temperature of the laser ;(the thermistor 221 (TH), the I/V converting units 222, the low-pass filter 223 (LPF), and the analog/digital converter 224 (ADC) make up a configuration corresponding to the temperature monitor 123 ;see paragraph 40 ad figure 2) an evaluation device configured to determine, from the radiation emitted by the laser, a measure for a deviation from an actual wavelength of the radiation to a setpoint wavelength within the wavelength working range of the laser;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error; see paragraph 49 and figure 2) and a regulator configured to control the thermocouple element on based on the measure of deviation determined by the evaluation device in such a way that the working temperature of the laser is set to a value at which the emitted monochromatic radiation corresponds to the setpoint wavelength, (the initial control managing unit 250 controls the switch 233 output such that, among the temperature error and the wavelength error input to the switch 233, the wavelength error is output to the switch 234 to control the TEC driving circuit 236, see paragraph 50 and when the temperature of the DFB 211 comes close to the target temperature and further enabling the wavelength output by the DFB laser 211 has come close to the target wavelength, see paragraph 52 and figure 2) the method comprising: determining a measure for the deviation from an actual wavelength of the radiation to a setpoint wavelength within the wavelength working range of the laser ;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error; see paragraph 49 and figure 2) and controlling the thermocouple element based on the measure of deviation determined in advance, so that the working temperature of the laser is set to a value at which  the emitted monochromatic radiation corresponds to the setpoint wavelength; ;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error; see paragraph 49 and figure 2).

However, Kuzukami does not explicitly disclose LIDAR.

In a related field of endeavor, Eichenholz discloses LiDAR; (LIDAR system 100, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.
 
Claim 10 is rejected under 35 USC Kuzukami et al; (US 2010/0246621) in view of Eichenholz et al; (US 2018/0120433) and further in view of Frank et al; (DE 2010007495A1).

Regarding claim 10, Kuzukami discloses the method as recited in claim 9, further comprising: establishing the setpoint wavelength to the transmission maximum of a receiving filter associated with the system ;(wavelength filter 241 for receiving the output of the distributed feedback laser 211 at wavelength based on th control signal by the control unit 250, see figure 2) a portion of the radiation emitted by the laser being deflected in a detector situated behind the receiving filter in a receiver unit associated with the system ;(the light-receiving unit 242 receives the light transmitted through the wavelength filter 241 and outputs to the I/V converting unit 243, a current indicative of the intensity of the received light, see paragraph 47 and figure 2) and 

However, Kuzukami does not explicitly disclose LiDAR; a wavelength-dependent transmission of the receiving filter being measured by sequential wavelength- selective tuning of the radiation of the laser in dark phases of the system.

In a related field of endeavor, Eichenholz discloses LiDAR; (LIDAR system 100, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.
 
However, the combination of Kuzukami and Eichenholz does not explicitly disclose a wavelength-dependent transmission of the receiving filter being measured by sequential wavelength- selective tuning of the radiation of the laser in dark phases of the system.

In a related field of endeavor, Frank discloses wavelength-dependent transmission of the receiving filter being measured by sequential wavelength- selective tuning of the radiation of the laser in dark phases of the system; (dark phase detection filter which generates the reset signal when the diode voltage at least predominantly falls below a predetermined threshold value over a comparatively long period of time, see paragraph 20).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the wavelength selective tuning in dark phase of Frank with Kuzukami and Eichenholz to determine wavelength range of the laser diode based on emitted wavelength range and the motivation set wavelength range of the transmitted laser diode. 

Claim 11 is rejected under 35 USC Kuzukami et al; (US 2010/0246621) in view of Eichenholz et al; (US 2018/0120433) and further in view of Nguyen et al ; (US 2018/0367215).

Regarding claim 11, Kuzukami discloses the method as recited in claim 9, further comprising: establishing the setpoint wavelength to the transmission maximum of a receiving filter associated with the system, ;(wavelength filter 241 for receiving the output of the distributed feedback laser 211 at wavelength based on th control signal by the control unit 250, see figure 2) a portion of light of a light source reflected behind the receiving filter is measured spectrally to determine a transmission maximum of the receiving filter; ;(the light-receiving unit 242 receives the light transmitted through the wavelength filter 241 and outputs to the I/V converting unit 243, a current indicative of the intensity of the received light, see paragraph 47 and figure 2)

However, Kuzukami does not explicitly disclose LiDAR, spectrally broadband light source, the spectral band including the wavelength working range of the laser.

In a related field of endeavor, Eichenholz discloses LiDAR; (LIDAR system 100, see figure 1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to substitute the LIDAR system of Eichenholz with laser of Kuzukami to substitute the known elements with another known element to generate predictable results and the motivation is to provide pulsed laser diode to produce a plurality of optical seed pulses of light at one or more operating wavelengths.
 
However, the combination of Kuzukami and Eichenholz does not explicitly disclose spectrally broadband light source, the spectral band including the wavelength working range of the laser.
 
In a related field of endeavor, Nguyen discloses spectrally broadband light source ;(broadband light source 910, see figure 13-1) the spectral band including the wavelength working range of the laser ;(broadband light source 910 for emitting the broadband light beam 911, wherein the broadband light source 910 is in the form of LED, see paragraphs 131, 132 and figure 13-1).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the broadband light source of Nguyen with Kuzukami and Eichenholz to emit light over a range of wavelength and the motivation is to provide tuning of the broadband light beam over a broad range of the wavelength.


Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Uesaka et al; (US 2015/0076990) discloses wavelength control of the wavelength tunable light based on the signal for controlling wavelength, see figure 2.

b. Check et al; (US 2005/0018722) discloses laser based scanning for monitoring portion of the light source indicating the shift in the characteristic wavelength of the laser light beams, see figure 2.

c. Chen et al; (A Wide-range Tunable Wavelength-stabilization Technique for Semiconductor Lasers – May 2021) discloses wavelength stabilization system using leader laser and follower laser, see figure 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636